JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Lester Kidd was found guilty of carrying a concealed weapon in violation of R.C. 2923.12. In October 2002, Kidd was sentenced to three years community control. In Kidd's sole assignment of error, he now alleges that the trial court erred in finding him guilty of carrying a concealed weapon because R.C. 2923.12 is unconstitutional.
Kidd's argument is based exclusively on Klein v. Leis, a case in which this court determined that R.C. 2923.12 is unconstitutional.1 The Ohio Supreme Court had accepted jurisdiction over this case in September 2002, so we deferred deciding this appeal until such time as the supreme court amended its decision.
On September 24, 2003, the Supreme Court of Ohio determined that R.C. 2923.12 is constitutional as a valid exercise of the state's police power, and the court reversed our decision.2 Based on this ruling, we overrule Kidd's sole assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.
1 146 Ohio App.3d 526, 2002-Ohio-1634, 767 N.E.2d 286.
2 Klein v. Leis, 99 Ohio St.3d 537, 2003-Ohio-4779,795 N.E.2d 633.